     Case 1:19-cv-00764-AWI-JLT Document 14 Filed 08/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    ALEXANDER FRANCO,
                                                            No. 1:19-cv-0764 NONE JLT (PC)
12                        Plaintiff,
                                                          ORDER DIRECTING CLERK OF COURT TO
13                                                        ASSIGN A DISTRICT JUDGE TO THIS
             v.
14                                                        CASE; AND
      LEVIN, et al.,
15                                                        ORDER DIRECTING CLERK OF COURT TO
                          Defendants.                     CLOSE CASE
16

17          On May 22, 2020, plaintiff was directed to pay the $400 filing fee in full within thirty

18   days. (Doc. No. 13.) That thirty-day period has now passed, and plaintiff has not paid the filing

19   fee or sought an extension of time to do so.

20          Accordingly,

21                1. This action is dismissed without prejudice due to plaintiff’s failure to pay the filing

22                   fee; and

23                2. The Clerk of the Court is directed to assign a district judge to this matter for the

24                   purposes of closure and to close this case.

25
     IT IS SO ORDERED.
26
27
        Dated:      August 17, 2020
                                                          UNITED STATES DISTRICT JUDGE
28


                                                        1
     Case 1:19-cv-00764-AWI-JLT Document 14 Filed 08/18/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                          2
